 

Exhibit 10.07

[g201508282003206797198.jpg]

II-VI INCORPORATED, 375 Saxonburg Boulevard, Saxonburg, PA 16056

General Offices: 724-352-4455

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 3rd
day October , 2012, by and between II-VI INCORPORATED, a Pennsylvania
corporation, having a principal place of business at 375 Saxonburg Boulevard,
Saxonburg, Butler County, Pennsylvania 16056 (the “Employer”), and GIOVANNI
BARBAROSSA, of 12430 Curry Ct., Saratoga, CA 95070 (the “Employee”).

PREAMBLE

Employer desires to employ Employee as its Chief Technology Officer.  Employee
will assume a position of confidentiality, trust and importance with Employer,
and has and will acquire information, knowledge and experience with Employer
that is proprietary, confidential, hard to replace and would also place Employee
at an unfair advantage should Employee use this information, knowledge, and
experience to further the interests of anyone other than the Employer.  As a
result, Employer desires to protect its rights in its proprietary, confidential
and trade secret information and Employee is willing to and has agreed to abide
by and faithfully observe the obligations of Employee set forth herein.  As an
express precondition to and as partial consideration for employment, Employer
has required that Employee enter into this Agreement.  

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree to the following:

1.Employer shall employ the Employee as Chief Technology Officer to perform such
duties as may be determined and assigned to Employee by the Employer from time
to time.  Employee's employment with Employer shall be at-will, meaning that
either party can terminate the employment at any time, with or without cause,
and job title, duties, compensation and benefits shall be subject to revision by
Employer.

2.In consideration of the services to be performed by the Employee, the Employer
agrees to pay the Employee a salary of $310,000.00 per annum in equal
installments at the regularly scheduled pay dates of the Employer together with
such cash bonuses as the Employer shall determine from time to time at
Employer’s discretion.  Employee’s salary may be adjusted from time to time in
accordance with Employer’s performance review processes and policies.  Employer
also agrees to provide the Employee with fringe benefits and all other benefits
from

{S0419912.6}

--------------------------------------------------------------------------------

 

time to time provided to similarly situated executive employees including,
without limitation, participation in Employer’s omnibus incentive plan and other
bonus plans.

3.Employee covenants and agrees to devote all of Employee’s business time and
efforts to the faithful performance of the duties assigned to Employee from time
to time by the Employer, except to the extent that Employer expressly permits
Employee to engage in outside activities during business hours.  The Employer
and Employee acknowledge that from time to time, Employee may either desire or
be asked by Employer to engage in business activities or perform business
services for the benefit of third parties, such as serving as an outside
director or consultant for another company.  In each case, Employee’s
involvement in such business activities or services shall be subject to the
mutual agreement and approval of both the Employer and Employee.  Employee shall
at all times conduct himself under the highest standards of ethics and shall
take no action that will harm the reputation of the Employer.  To the extent not
inconsistent with the terms of this Agreement, the terms and conditions of
Employee’s employment are also governed by Employer’s personnel policies and
employee handbook, as they may be issued and amended from time to time.  

4.Confidential Information.  

(a)Nondisclosure and Non-use. Both during the term of Employee’s employment with
Employer and thereafter, Employee covenants and agrees that Employee (i) shall
exercise utmost diligence to protect and safeguard the Confidential Information
of Employer and its Affiliates; (ii) shall not disclose to any third party any
Confidential Information, except as may be required in the course of Employee’s
employment by Employer or by law; and (iii) shall not use, directly or
indirectly, for Employee’s own benefit or for the benefit of another, any
Confidential Information.  Employee acknowledges that Confidential Information
has been and will be developed and acquired by Employer and its Affiliates by
means of substantial expense and effort, that the Confidential Information is a
valuable proprietary asset of Employer’s and its Affiliates’ business, and that
its disclosure would cause substantial and irreparable injury to Employer’s and
its Affiliates’ business.  For purposes of this Agreement, “Affiliate” shall
mean any entity controlling, controlled by, or under common control with
Employer.

(b)Definition of Confidential Information.  “Confidential Information” means all
information of a confidential or proprietary nature, whether or not specifically
labeled or identified as “confidential,” in any form or medium, that is or was
disclosed to, or developed or learned by, Employee in connection with Employee’s
past, present or future employment with Employer and that relates to the
business, products, services, research or development of any of the Employer or
its Affiliates or their suppliers, distributors or customers.  Confidential
Information includes, but is not limited to, the following: (i) internal
business information (including, but not limited to, information relating to
strategic plans and practices, business, training, marketing, promotional and
sales plans and practices, cost, rate and pricing structures, accounting and
business methods);  (ii) identities of, individual requirements of, specific
contractual arrangements with, and information about, any of Employer’s, or any
of its Affiliates’, suppliers, distributors and customers and their confidential
information; (iii) trade secrets, know-how, compilations of data and analyses,
techniques, systems, formulae, research, records, reports, manuals,
documentation, models, data and data bases relating thereto; (iv)

Page 2 of 13

--------------------------------------------------------------------------------

 

inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable); and (v) other information or thing that has economic value, actual
or potential, from not being generally known to or not being readily
ascertainable by proper means by other persons.  

(c)Not Confidential Information.  Confidential Information shall not include
information that Employee can demonstrate:  (i) is publicly known through no
wrongful act or breach of obligation of confidentiality; (ii) was rightfully
received by Employee from a third party without a breach of any obligation of
confidentiality by such third party; or (iii) was known to Employee on a
non-confidential basis prior to the Employee’s employment with Employer.

(d)Presumption of Confidentiality. In any judicial proceeding, it will be
presumed that the Confidential Information constitutes protectable trade secrets
and Employee will bear the burden of proving that any Confidential Information
is publicly or rightfully known by Employee.  

(e)Return of Confidential Information and Materials. Employee agrees to return
to Employer either before or immediately upon the termination of Employee’s
employment with Employer any and all information, materials or equipment which
constitutes, contains or in any way relates to the Confidential Information and
any other document, equipment or materials of any kind relating in any way to
the business of Employer in the possession, custody or control of Employee which
was obtained by Employee during the course of or as a result of Employee’s
employment with Employer whether confidential or not, including, but without
limitation, any copies thereof which may have been made by or for
Employee.  Employee shall also provide Employer, if requested to do so, the name
of the new employer of Employee and Employer shall have the right to advise any
subsequent employer of Employee’s obligations hereunder.

5.Inventions.  

(a)Ownership of Inventions. Any and all developments, discoveries, inventions,
enhancements, modifications and improvements (collectively, “Inventions”)
created or developed by Employee alone or with others during the term of
Employee’s employment, whether or not during working hours and whether on
Employer’s premises or elsewhere, shall be deemed works for hire and will be the
sole and exclusive property of Employer if the Invention is:

(i)within the scope of Employee’s duties assigned or implied in accordance with
Employee’s position; or

(ii)a product, service, or other item which would be in competition with
Employer Products or which is related to Employer Products, whether presently
existing, under development, or under active consideration; or

(iii)in whole or in part, the result of Employee’s use of Employer’s resources,
including, without limitation, personnel, computers, equipment, facilities or
otherwise.

Page 3 of 13

--------------------------------------------------------------------------------

 

(b)Assignment of Inventions.  Employee shall promptly and fully disclose all
Inventions to Employer and shall cooperate and perform all actions reasonably
requested by Employer to establish, confirm and protect Employer’s right, title
and interest in each such Invention.  During the term of Employee’s employment
with Employer and after termination of such employment, if Employer should then
so request, Employee agrees to assign and does hereby assign to Employer all
rights in the Inventions.  Employee agrees to execute and deliver to Employer
any instruments Employer deems necessary to vest in Employer the sole title to
and all exclusive rights in the Inventions.  Employee agrees to execute and
deliver to Employer all proper papers for use in applying for, obtaining,
maintaining, amending and enforcing any legal protections as Employer may
desire.  Employee further agrees to assist fully  Employer or its nominees in
the preparation and prosecution of any litigation connected with the
Inventions.  If Employer is unable because of Employee’s mental or physical
incapacity or for any other reason (including, but without limitation,
Employee’s refusal to do so after request therefor is made by Employer) to
secure Employee’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
belonging to or assigned to Employer pursuant to this Agreement, then Employee
hereby irrevocably designates and appoints Employer and its duly authorized
officers and agents as Employee’s agent and attorney-in-fact to act for and in
Employee’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
patents or copyright registrations thereon with the same legal force and effect
as if executed by Employee.

6.Non-Competition.  The Employee covenants and agrees that during the term of
Employee’s employment with Employer and for a period of one (1) year after the
date of termination of Employee’s employment hereunder for any reason (the
“Restricted Period”), the Employee shall not, directly or indirectly, for the
benefit of the Employee or others, either as an employee, principal, agent,
stockholder, consultant or in any other capacity, engage in or have a financial
interest in any Competitor within the Restricted Territory.  Notwithstanding the
foregoing, nothing herein shall prohibit Employee from being a passive owner of
not more than 2% of the outstanding securities of any class of a corporation
which is publicly traded, so long as Employee has no active participation in the
business of any such corporation.

For purposes of this Agreement:

(i)“Competitor” shall mean any corporation, limited liability company,
partnership, sole proprietorship or other person or entity who is involved or is
engaged in the design, manufacture, purchasing, distribution, sale, assembly,
provision or marketing of any products or services that are the same as or
similar to Employer Products.  Provided, however, Competitor does not mean any
corporation, limited liability company, partnership, sole proprietorship or
other person or entity who is involved or is engaged in the “Telecommunications
Industry”.

(ii)“Employer Products” shall mean any products or services:

(a)designed, manufactured, purchased, distributed, sold, assembled, provided
and/or marketed by Employer or its Affiliates; or

Page 4 of 13

--------------------------------------------------------------------------------

 

(b)that Employer has planned to design, manufacture, purchase, distribute, sell,
assemble, provide or market, and for which Employee has provided services or
over which Employee had direct or indirect managerial or supervisory authority
or about which Employee received Confidential Information; and

(iii)“Restricted Territory” means anywhere in the world where Employer Products
are designed, manufactured, assembled, marketed or sold.

This covenant on the part of Employee shall be construed as an agreement
independent of any other provision of this Agreement; and the existence of any
claim or cause of action of  Employee against Employer, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Employer of this covenant.  Employee expressly agrees that the restrictions
of this Section 6 will not prevent Employee from otherwise obtaining gainful
employment upon termination of Employee’s employment with Employer.

7.Non-Solicitation of Business Associates. During the Restricted Period,
Employee shall not directly or indirectly induce, solicit or encourage any
customer, supplier or other business associate of Employer or an Affiliate to
terminate or alter its relationship with the Employer or Affiliate, or
introduce, offer or sell to or for any customer or business associate any
products or services that compete with the Employer Products. Provided however,
the restrictions under this paragraph 7 shall not apply in the Restricted Period
in the event Employee works for a business engaged in the Telecommunications
Industry.

8.Non-Solicitation of Employees. During the Restricted Period, Employee shall
not, directly or indirectly, induce, solicit or encourage any employee of
Employer or its Affiliates to terminate or alter his, her or its relationship
with Employer or its Affiliates.

9.Termination.

(a)Without Cause. If, other than in connection with a change of control, the
employment of the Employee is terminated by Employer without Cause, the Employer
will pay no severance pay to the Employee if the Employee has less than four (4)
months of service with Employer at the date of termination.  If the Employee has
at least four (4) months but less than three (3) years of service with Employer
at the date of termination, Employer agrees to pay the Employee severance pay in
an amount equal to two (2) months of the salary which the Employee is receiving
at the time of termination.  If the Employee has at least three (3) years of
service with Employer at the date of termination, Employer agrees to pay the
Employee severance pay in an amount equal to one (1) month of the monthly salary
which the Employee is receiving at the time of termination for each year of
service Employee has with Employer at the date of termination, up to a maximum
severance amount of nine (9) months of monthly salary.  The severance pay will
be paid to the Employee no later than sixty (60) days after the date of
termination below, subject to the expiration of any applicable revocation
periods set forth in the Release required under Section 9(d)(i) below.  The
severance pay will not be considered compensation for the purpose of any other
fringe benefit program of the Employer.  No bonus or any other fringe benefits
will be due the Employee except for his/her accrued vacation.  To the extent the
Employee elects to continue health insurance coverage under COBRA, the Company

Page 5 of 13

--------------------------------------------------------------------------------

 

will pay the premiums for such coverage for a period equal to the months of
severance actually earned up to nine (9) months under the terms specified in
Section 9(b)(i) below.  

(b)Termination after Change in Control. If the Employer terminates the
Employee’s employment without Cause or the Employee terminates the Employee’s
employment for Good Reason, and such termination is coincident with or within an
eighteen (18) month period following the occurrence of a Change in Control, the
Employer shall pay Employee severance pay in an amount equal to (a) 0.5,
multiplied by (b) the Employee’s Average Annual Base Salary, multiplied by (c)
each year of service Employee has with Employer at the date of termination, up
to a maximum amount of four (4) years of service; in no case shall the product
of (a) multiplied by (b) multiplied by (c) be greater than two (2) times the
Employee’s Average Annual Base Salary.  For purposes of this subparagraph
"Average Annual Base Salary" shall be calculated as the Employee’s Annual Base
Pay for the preceding five (5) fiscal years of the Employer divided by five
(5).  Should the Employee have less than five (5) fiscal years of service with
the Employer at the date of termination, the Average Annual Base Salary shall be
calculated as the average of the Employee’s Annual Base Pay using the applicable
fiscal years of service with the Employer.  The severance pay will be paid to
the Employee within the period specified in Section 9(b)(iii) below after the
expiration of any applicable revocation periods set forth in the Release
required under Section 9(d)(i) below.  This severance payment will not be
considered compensation for the purpose of any other fringe benefit plan of the
Employer.

(i)To the extent permitted by applicable law and the Employer’s benefit plans,
the Employer shall maintain the Employee’s paid coverage for health insurance
through the payment of the Employee’s COBRA premiums until the earlier to occur
of:  (a) the date the Employee is provided by another employer benefits
substantially comparable to the health insurance benefits provided by the
Employer (which the Employee must provide prompt notice with respect thereto to
the Employer), or (b) the expiration of the COBRA Continuation Period.  During
the applicable period of coverage described in the foregoing sentence, the
Employee shall be entitled to benefits on substantially the same basis as would
have otherwise been provided had the Employee not been terminated and the
Employer will have no obligation to pay any benefits to or premiums on behalf of
the Employee after such period ends.  To the extent that such benefits are
available under the Employer’s benefit plans and the Employee had such coverage
immediately prior to termination of employment, such continuation of benefits
for the Employee shall also cover the Employee’s dependents for so long as the
Employee is receiving such benefits under this Section 9(b)(i).  The COBRA
Continuation Period for health insurance under this Section 9(b)(i) shall be
deemed to run concurrent with the continuation period federally mandated by
COBRA (generally 18 months), or any other legally mandated and applicable
federal, state, or local coverage period for benefits provided to terminated
employees under the health care plan(s).

(ii)A lump sum cash payment of One Thousand ($1,000.00) Dollars in order to
cover expenses associated with seeking another employment position.

Page 6 of 13

--------------------------------------------------------------------------------

 

(iii)All payments to be made pursuant to this Section 9(b) shall be made, in
lump sum, no later than sixty (60) days after the date of termination; provided,
however, that all benefits due under Section 9(b)(i) shall be provided as
specified thereunder.

(c)Reduction of Severance Payments. Notwithstanding anything to the contrary
contained in Section 9(b) above, in the event the Employer determines that part
or all of the consideration, compensation or benefits to be paid to the Employee
under this Agreement constitute "parachute payments" under Section 280G(b)(2) of
the Internal Revenue Code of 1986, as amended (the "IRC"), then, if the
aggregate present value of such parachute payments, together with the aggregate
present value of any consideration, compensation or benefits to be paid to the
Employee under any other plan, arrangement or agreement which constitute
"parachute payments" (collectively, the "Parachute Amount") exceeds 2.99 times
the Employee’s "base amount", as defined in Section 280G(b)(3) of the IRC (the
"Employee’s Base Amount"), the amounts payable hereunder constituting "parachute
payments" which would otherwise be payable to or for the benefit of the Employee
shall be reduced to the extent necessary so that the Parachute Amount is equal
to 2.99 times the Employee’s Base Amount.  

(d)Conditions to Receipt of Severance Benefits/Repayment of Severance
Benefits.  

(i)As a condition to receiving any severance benefits to which the Employee may
otherwise be entitled under Sections 9(a) and 9(b) of this Agreement (the
"Severance Benefits"), the Employee shall execute, deliver and not revoke a
release and waiver (the "Release"), in a form provided by the Employer, of any
claims, whether arising under Federal, state or local statute, common law or
otherwise, against the Employer and its Affiliates.  Unless otherwise required
by applicable law, the Release must be executed by the Employee within thirty
(30) days of the date of termination.  If the Employee fails or otherwise
refuses to execute a Release within the time specified herein, or revokes the
Release,  the Employee will not be entitled to any such Severance Benefits and
the Employer shall have no further obligations with respect to the payment of
the Severance Benefits.  In addition, if following a termination of employment
that gives the Employee a right to the payment of Severance Benefits, the
Employee engages in any activities that would have violated any of the covenants
in Sections 4, 5, 6, 7 and 8 of this Agreement, the Employee shall have no
further right or claim to any Severance Benefits from and after the date on
which the Employee engages in such activities and the Employer shall have no
further obligations with respect to the payment of the Severance Benefits.

(ii)If Employee violates any of the Employee’s obligations set forth in Sections
4, 5, 6, 7 and 8 of this Agreement, the Employer after becoming aware of such
violation may provide written notice of such violation or breach to the Employee
and request repayment of Severance Benefits.  The Employee agrees that, in the
event of such a violation, within thirty (30) days after the date the Employer
provides notice to the Employee, the Employee shall pay to the Employer, in a
form acceptable to the Employer, a dollar amount equal to any Severance Benefits
paid to or on behalf of the Employee pursuant to this Agreement.  The parties
agree that during the thirty (30) day period to use their best efforts to
resolve the issues.  The Employee agrees that failure to make such timely
payment to the Employer constitutes an independent and material

Page 7 of 13

--------------------------------------------------------------------------------

 

breach of the terms and conditions of this Agreement, for which the Employer may
seek recovery of the unpaid amount as liquidated damages, in addition to all
other rights and remedies the Employer may have resulting from the Employee’s
breach of the obligations set forth in Sections 4, 5, 6, 7 and 8 of this
Agreement. The Employee agrees that timely payment to the Employer as set forth
in this Section 9(d)(ii) is reasonable and necessary because the compensatory
damages that will result from breaches of Sections 4, 5, 6, 7 and 8 of this
Agreement cannot readily be ascertained.  Further, the Employee agrees that
timely payment to the Employer as set forth in this Section 9(d)(ii) is not a
penalty, and it does not preclude the Employer from seeking all other remedies
including injunctive relief that may be available to the Employer.

(e)Section 409A/Termination of Employment. The provisions of this Agreement will
be administered, interpreted and construed in a manner intended to comply with
Section 409A of the Internal Revenue Code ("Section 409A"), the regulations
issued thereunder or any exception thereto (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed).

(i)For purposes of the Agreement, the Employee shall be considered to have
experienced a termination of employment only if the Employee has terminated
employment with the Employer and all of its controlled group members within the
meaning of Section 409A of the Code.  For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of Section
414(b) and 414(c) of the Code; provided that the language "at least 50 percent"
shall be used instead of "at least 80 percent" in each place it appears in
Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. § 1.414(c)-2;
provided, further, where legitimate business reasons exist (within the meaning
of Treas. Reg. § 1.409A-1(h)(3)), the language "at least 20 percent" shall be
used instead of "at least 80 percent" in each place it appears.  Whether the
Employee has terminated employment will be determined based on all of the facts
and circumstances and in accordance with the guidance issued under Section 409A
of the Code.  

(ii)For purposes of Section 409A, each severance benefit payment  shall be
treated as a separate payment.  Each payment under this Agreement is intended to
be excepted from Section 409A to the maximum extent provided under Section 409A
as follows: (i) each payment that is scheduled to be made following the
Employee’s termination date and within the applicable 2½ month period specified
in Treas. Reg. § 1.409A-1(b)(4) is intended to be excepted under the short-term
deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4); (ii)
post-termination medical benefits are intended to be excepted under the medical
benefits exception as specified in Treas. Reg. § 1.409A-1(b)(9)(v)(B), and (iii)
each payment that is not otherwise excepted under the short-term deferral
exception or medical benefits exception is intended to be excepted under the
involuntary pay exception as specified in Treas. Reg. §
1.409A-1(b)(9)(iii).  The Employee shall have no right to designate the date of
any payment under this Agreement.

(iii)With respect to payments subject to Section 409A of the Code (and not
excepted therefrom), if any, it is intended that each payment is paid on
permissible distribution event and at a specified time consistent with Section
409A of the Code.  The

Page 8 of 13

--------------------------------------------------------------------------------

 

Employer reserves the right to accelerate and/or defer any payment to the extent
permitted and consistent with Section 409A.  Notwithstanding any provision of
this Agreement to the contrary, to the extent that a payment hereunder is
subject to Section 409A of the Code (and not excepted therefrom) and payable on
account or a termination of employment, such payment shall be delayed for a
period of six months after the date of termination (or, if earlier, the death of
the Employee) if the Employee is a "specified employee" (as defined in Section
409A of the Code and determined in accordance with the procedures established by
the Employer).  Any payment that would otherwise have been due or owing during
such six-month period will be paid immediately following the end of the
six-month period in the month following the month containing the six (6) month
anniversary of the date of termination.  Notwithstanding any provision of this
Agreement to the contrary, to the extent the timing of any severance benefit
payment due under this Agreement was modified pursuant to the transition
guidance provided by the IRS concerning the time and form of payment, any such
modification shall only apply to amounts that would not otherwise be payable in
the current year and may not cause an amount to be paid in the current year that
would not otherwise be paid in the current year.  To the extent any such payment
can not be made in the current year under the transition guidance, such payment
will be made in January of the following year.

(f)Definitions. For purposes of this Agreement, the following definitions shall
have the following meanings:

(i)"Cause" shall mean a determination by the Employer’s Board of Directors, in
the exercise of its reasonable judgment, that any of the following has occurred:

(1)the willful and continued failure by the Employee to perform Employer’s
duties and responsibilities with the Employer under the Agreement (other than
any such failure resulting from incapacity due to physical or mental illness or
disability) which is not cured within thirty (30) days of receiving written
notice from the Employer specifying in reasonable detail the duties and
responsibilities which the Employer believes are not being adequately performed;

(2)the willful engaging by the Employee in any act which is materially damaging
to the Employer;

(3)the conviction of the Employee of, or a plea of "guilty" or "no contest" to,
(A) any felony or (B) a criminal offense involving fraud, dishonesty or other
moral turpitude;

(4)any material breach by the Employee of the terms of the Agreement or any
other written agreement between the Employee and the Employer relating to
proprietary information, confidentiality, non-competition or non-solicitation;
or

(5)the engaging by the Employee in any intentional act of dishonesty resulting
or intended to result, directly or indirectly, in personal gain to the Employee
at the Employer’s expense.

Page 9 of 13

--------------------------------------------------------------------------------

 

(ii)"Change in Control" shall be deemed to have occurred when:

(1)the Employer is merged or consolidated with another entity the result of
which is that immediately following such transaction (A) the persons who were
the shareholders of the Employer immediately prior to such transaction have less
than a majority of the voting power of the Employer or the entity owing or
controlling the Employer or (B) the individuals who comprised the Board of
Directors of the Employer immediately prior to such transaction cease to be at
least a majority of the members of the Board of Directors of the Employer or of
the entity controlling the Employer, or

(2)a majority of the Employer’s assets are sold or otherwise transferred to
another corporation not controlled by or under common control with the Employer
or to a partnership, firm, entity or one or more individuals not so controlled,
or

(3)a majority of the members of the Employer’s Board of Directors consists of
persons who were not nominated for election as directors by or on behalf of the
Employer’s Board of Directors or with the express concurrence of the Employer’s
Board of Directors, or

(4)a single person, or a group of persons acting in concert, obtains voting
control over a majority of the Employer’s outstanding voting shares;  provided,
however, that a Change in Control shall not have occurred as of result of any
transaction in which Carl J. Johnson, and/or his affiliates, including the II-VI
Incorporated Foundation, directly or indirectly, acquire more than a majority of
the assets or stock of the Employer or of the entity controlling the Employer.

(iii)"Good Reason" means, without the Employee’s express written consent:

(1)a material reduction of Employee’s employment responsibilities;

(2)a material reduction by the Employer of the Employee’s eligibility for Total
Target Compensation as in effect immediately prior to such reduction. "Total
Target Compensation" shall mean the Employee’s annual base salary plus the cash
and stock compensation the Employee is eligible to receive at 100% performance,
whether sales incentive, bonus or otherwise;

(3)a material increase in the amount of Employee’s business travel which
produces a constructive relocation of Employee;

(4)a material reduction by the Employer in the kind or level of employee
benefits to which the Employee is entitled immediately prior to such reduction
with the result that the Employee’s overall benefits package is significantly
reduced; or

(5)the relocation of the Employee to a facility or a location more than thirty
(30) miles from Saxonburg, Pennsylvania.

Page 10 of 13

--------------------------------------------------------------------------------

 

In order for the Employee to terminate for Good Reason, (A) the Employer must be
notified by the Employee in writing within ninety (90) days of the event
constituting Good Reason, (B) the event must remain uncorrected by the Employer
for thirty (30) days following such notice (the "Notice Period"), and (C) such
termination must occur within sixty (60) days after the expiration of the Notice
Period.  Notwithstanding anything in this Section 9(f)(iii) to the contrary, the
definition of “Good Reason” shall not include any reduction in Employee’s
employment responsibilities or eligibility for Total Target Compensation due to
Employee being restricted from performing certain of his expected job duties as
a result of Employee’s failure to obtain United States citizenship.

10.Remedies.

(a)Injunctive Relief.  It is agreed by the parties hereto that any violation by
Employee of any of the covenants contained herein would cause immediate,
material and irreparable harm to Employer and/or its Affiliates which may not
adequately be compensated for by money damages and, therefore, Employer and/or
its Affiliates shall be entitled to injunctive relief (including, without
limitation, one or more preliminary injunctions and/or ex parte restraining
orders) in addition to, and not in derogation of, any other remedies provided by
law, in equity or otherwise for such a violation including, but not limited to,
the right to have such covenants specifically enforced by any court of competent
jurisdiction and the right to require Employee to account for and pay over to
Employer and/or its Affiliates all benefits derived or received by Employee as a
result of any such breach of covenant together with interest thereon, from the
date of such initial violation until such sums are received by Employer and/or
its Affiliates.  Any restricted period set forth herein shall be extended by any
period of time in which Employee is in breach of this Agreement and for any
period of time which may be necessary to secure an order of court or injunction,
either temporary or permanent, to enforce any provision of this Agreement.

(b)Employee Acknowledgment.  Employee acknowledges and agrees that the periods
of restriction and geographical areas of restriction imposed by the
confidentiality and non-competition covenants of this Agreement are fair and
reasonably required for the protection of Employer and its Affiliates.

11.Severability. In the event that, and if for any reason, any portion of this
Agreement shall be held to be invalid or unenforceable, it is agreed that the
remaining covenants and restrictions or portions thereof shall remain in full
force and effect, and that if the validity or unenforceability is due to the
unreasonableness of the time or geographical area covered by said covenants and
restrictions, said covenants and restrictions of this Agreement shall
nevertheless be effective for such period of time and for such area as may be
determined to be reasonable by a Court of competent jurisdiction.

12.Disparaging Statements. Both parties agree not to make any disparaging
statements that reflect negatively on the reputation or good name of the other.

13.Entire Agreement; Amendments; No Waiver. This Agreement and the Offer Letter
dated September 18, 2012 supersedes any and all other agreements, either oral or
in writing, between the parties hereto with respect to the employment of the
Employee by the

Page 11 of 13

--------------------------------------------------------------------------------

 

Employer and contains all of the covenants and agreements between the parties
with respect to such employment in any manner whatsoever.  No alterations,
amendments, changes or additions to this Agreement will be binding upon either
Employer or Employee unless in writing and signed by both parties.  No waiver of
any right arising under this Agreement made by either party will be valid unless
set forth in writing signed by both parties.  Notwithstanding the foregoing or
any provision of this Agreement to the contrary, the Employer may at any time
(after consultation with the Employee) modify, amend or terminate any or all of
the provisions of this Agreement or take any other action, to the extent
necessary or advisable to conform the provisions of this Agreement or the
benefits provided thereunder with Section 409A of the Code, the regulations
issued thereunder or an exception thereto.

14.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without resort to
its conflict of laws provisions.

15.Employee’s Representations. Employee warrants and represents that Employee
has provided the Employer with copies of all agreements with previous employers
that might still be applicable and that Employee’s performance under this
Agreement will not violate any agreement to which Employee is a party and that
Employee will not bring any materials which are proprietary to a third party to
Employer without the prior written consent of such third party.

16.Binding Effect. This Agreement is binding upon the parties hereto and their
respective heirs, personal representatives, successors and assigns.  Employee
agrees that the obligations of Sections 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16,
17 and 18 of this Agreement will survive the termination of this Agreement.

17.Assignment. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee, by assignment or otherwise, and any purported
assignment, transfer or delegation thereof by Employee shall be void.  Employer
may assign/delegate all or any portion of this Agreement whereupon Employee
shall continue to be bound hereby with respect to such assignee/delegatee,
without prior notice to Employee and without need of Employee’s consent
thereto.  In addition to and without limiting the Employer’s right to assign,
transfer, or convey this Agreement or any portion of it, Employee recognizes
that Employer may assign the Employee temporarily or permanently to one or more
Affiliates of Employer.  In such event, all of Employee’s duties under this
Agreement shall apply with equal force to the Affiliate(s), and the Affiliate(s)
shall be empowered to stand in the shoes of the Employer for purposes of
enforcing this Agreement.

18.Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[SIGNATURES ON FOLLOWING PAGE.]

Page 12 of 13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto intending to be legally bound have set
their hands and seals the day and year first above written.

 

ATTEST:

 

 

II-VI INCORPORATED

 

 

 

 

 

 

/s/ Marlene R. Acre

 

 

By:

 

/s/ David G. Wagner

 

 

 

 

 

     David G. Wagner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

EMPLOYEE:

 

 

 

 

 

 

/s/ Marlene R. Acre

 

 

By:

 

/s/ Giovanni Barbarossa

 

 

 

 

 

     Giovanni Barbarossa

 

Page 13 of 13